                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

EDMOND B. DERAMUS,                            )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )              No. 3:16-CV-00275-JRG-HBG
                                              )
BUD MCCOIG,                                   )
                                              )
       Defendant.                             )

                                  MEMORANDUM OPINION

       This civil matter is before the Court on Defendant’s motion for summary judgment. [Doc.

16]. Plaintiff, proceeding pro se, responded in opposition [Doc. 19], and Defendant replied [Doc.

20]. Without requesting leave of Court, Plaintiff filed a sur-reply [Doc. 21]. For the reasons set

forth below, the Court will GRANT Defendant’s motion for summary judgment.

I.     BACKGROUND

       In the Order dated November 7, 2016, this Court dismissed the claims against Bug McCoig

(“Defendant”) with the exception of Plaintiff’s claim that Defendant denied him prescription

medication while incarcerated [Doc. 10].          The Court summarized this remaining Eighth

Amendment claim at issue in this motion for summary judgment as follows:

       On January 15, 2016, Plaintiff was arrested on an outstanding warrant and was
       taken to Tennova Hospital of Jefferson City to be treated for injuries sustained
       during his arrest [Doc. 1 at 2]. Plaintiff claims that he was “going in and out of
       consciousness” and was “treated for a broken hand” [Id.]. A partial cast was placed
       on Plaintiff’s wrist and he was given medication for the pain [Id.]. Upon checking
       Plaintiff’s vitals, the doctor ordered Plaintiff to be hospitalized due to severely high
       blood pressure [Id.]. Plaintiff was placed on an IV and given blood pressure
       medication [Id.]. Over twenty-four hours passed before Plaintiff’s blood pressure
       dropped to a “safe level” [Id. at 2]. Plaintiff was prescribed Narvask, a medication
       to control his blood pressure, and Oxycodone, for the pain in his broken wrist [Id.].
       The following day, Plaintiff was released from the hospital and booked into
       Jefferson County Jail [Id.]. Plaintiff asserts that Deputy Cameron contacted
       Defendant Sheriff Bud McCoig (“Defendant”) to request permission to fill
       Plaintiff’s prescriptions but Defendant refused to fill the prescriptions [Id.]

       ...

       Plaintiff claims that he was denied medical care in violation of his Eighth
       Amendment rights when Defendant refused to fill his prescriptions. Over a month
       after being booked at the jail, Plaintiff’s blood pressure medication was finally
       filled [Id.]. To date, his prescription for pain medication has not been filled [Id.].

[Doc. 10 at 1].

       On March 21, 2018, Defendant filed this motion for summary judgment based upon

Plaintiff’s failure to exhaust administrative remedies as required by the Prison Litigation Reform

Act (“PLRA”) and qualified immunity [Doc. 18].

II.    STANDARD OF REVIEW
       Summary judgment is proper when “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The Court may consider the pleadings, discovery, affidavits, and other evidence on the

record. Id. In the Sixth Circuit, there is a genuine issue of fact “if the evidence is such that a

reasonable jury could return a verdict for the non-moving party.” Hendrick v. Reserve Care sys.,

355 F.3d 444, 451 (6th Cir. 2004). The Court views the evidence in the light most favorable to

the nonmoving party and makes all reasonable inferences in favor of the nonmoving party.

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Nat’l Satellite

Sports, Inc. v. Eliadis Inc., 253 F.3d 900, 907 (6th Cir. 2001).

       The moving party bears the burden of demonstrating that there is no genuine dispute as to

any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Leary v. Daeschner, 349

F.3d 888, 897 (6th Cir. 2003). The moving party may meet this burden either by affirmatively

producing evidence establishing that there is no genuine issue of material fact or by pointing out

                                                 2
the absence of support in the record for the nonmoving party’s case. Celotex Corp., 477 U.S. at

325. Once the movant has discharged this burden, the nonmoving party can no longer rest upon

the allegations in the pleadings; rather, it must point to specific facts supported by evidence in the

record demonstrating that there is a genuine issue for trial. Chao v. Hall Holding Co., Inc., 285

F.3d 415, 424 (6th Cir. 2002).

       At summary judgment, the Court may not weigh the evidence; its role is limited to

determining whether the record contains sufficient evidence from which a jury could reasonably

find for the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986). A mere

scintilla of evidence is not enough; the Court must determine whether a fair-minded jury could

return a verdict in favor of the non-movant based on the record. Id. at 251–52; Lansing Dairy, Inc.

v. Espy, 39 F.3d 1339, 1347 (6th Cir. 1994). If not, the Court must grant summary judgment.

Celotex, 477 U.S. at 323.

       Plaintiff is proceeding pro se. The Court must “liberally construe the briefs of pro se

litigants and apply less stringent standards to parties proceeding pro se than to parties represented

by counsel.” Bouyer v. Simon, 22 F. App’x 611, 612 (6th Cir. 2001). At the same time, however,

“the lenient treatment generally accorded to pro se litigants has limits,” Pilgrim v. Littlefield, 92

F.3d 413, 416 (6th Cir. 1996), and courts have not “been willing to abrogate basic pleading

essentials in pro se suits,” Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

III.   MOTION FOR SUMMARY JUDGMENT

       In support of his motion for summary judgment, Defendant argues that (1) Plaintiff has

failed to comply with the Prison Litigation Reform Act because he did not exhaust his

administrative remedies prior to filing this action; and (2) Defendant is entitled to qualified

immunity inasmuch as the undisputed facts established that he was not deliberately indifferent to



                                                  3
any serious medical need of Plaintiff and did not violate Plaintiff’s constitutional rights or,

alternatively, that a reasonable Sheriff could have believed that his actions did not violate Plaintiff

constitutional rights based upon clearly established law [Doc. 16 at 1]. Because the Court finds

that Defendant is entitled to qualified immunity, it need not address whether Plaintiff exhausted

his administrative remedies.

       A.      QUALIFIED IMMUNITY

       Defendant argues that he is entitled to dismissal of Plaintiff’s claim against him on the

basis of qualified immunity [Doc. 16]. “A government official sued under section 1983 is entitled

to qualified immunity unless the official violated a statutory or constitutional right that was clearly

established at the time of the challenged conduct.” Carroll v. Carman, 135 S. Ct. 348, 350 (2014);

See Lane v. Franks, 134 S. Ct. 2369, 2381 (2014). The first prong of qualified immunity analysis

is whether the plaintiff has alleged facts and presented evidence 1 showing that the defendant’s

conduct violated a constitutional or statutory right. See Saucier v. Katz, 533 U.S. 194, 201 (2001).

The second prong is whether the right was “clearly established” at the time of the defendant’s

alleged misconduct. Id. Courts are permitted to exercise their sound discretion in deciding which

of the two prongs of the qualified immunity analysis should be addressed first. See Pearson v.

Callahan, 555 U.S. 223, 236 (2009).



       1
          A qualified immunity defense can be asserted at various stages of the litigation, including
the summary judgment stage. See English v. Dyke, 23 F.3d 1086, 1089 (6th Cir. 1994). The
qualified immunity inquiry at the summary judgment stage is distinguished from the Rule 12(b)(6)
stage in that generalized notice pleading no longer suffices, and the broader summary judgment
record provides the framework within which the actions of each individual defendant must be
evaluated. See Riverdale Mills Corp. v. Pimpare, 392 F.3d 55, 62 (1st Cir. 2004). At the summary
judgment stage, a plaintiff may not rely on his pleadings. Rather, the issue is whether “the plaintiff
has offered sufficient evidence to indicate that what the official did was objectively unreasonable
in light of the clearly established constitutional rights.” Champion v. Outlook Nashville, Inc., 380
F.3d 893, 905 (6th Cir. 2004); See Merriweather v. Zamora, 569 F.3d 307, 315 (6th Cir. 2009).
                                                  4
       Once Defendant raises the qualified immunity defense, it is Plaintiff’s burden to show that

Defendant is not entitled to qualified immunity. See Smith v. Erie County Sheriff’s Dep’t, 603

F.3d 414, 418 (6th Cir. 2015) (“Qualified immunity is a shield to § 1983 liability and, when raised,

the burden to show that a defendant is not entitled to qualified immunity shifts to a plaintiff.”);

Silberstein v. City of Dayton, 440 F.3d 306, 311 (6th Cir. 2006). Here, Plaintiff has not presented

evidence and argument sufficient to survive Defendant’s motion for summary judgment based on

a claim of entitlement to qualified immunity.

       B.      ANALYSIS

       In determining whether Defendant is entitled to qualified immunity, the Court must first

define the right Plaintiff claims Defendant violated. Pearson, 555 U.S. at 231. “The right to

adequate medical care is guaranteed to convicted federal prisoners by the Cruel and Unusual

Punishment Clause of the Eighth Amendment, and is made applicable to convicted state prisoners

and to pretrial detainees (both federal and state) by the Due Process Clause of the Fourteenth

Amendment.” Johnson v. Karnes, 398 F.3d 868 (6th Cir. 2005). In order to state a claim under §

1983 in the medical context, “a prisoner must allege acts or omissions sufficiently harmful to

evidence deliberate indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106

(1976). “Where prison officials are so deliberately indifferent to the serious medical needs of

prisoners as to unnecessarily and wantonly inflict pain, they impose cruel and unusual punishment

in violation of the Eighth Amendment.” Horn by Parks v. Madison County Fiscal Court, 22 F.3d

653, 660 (6th Cir .1994).

       A “serious medical need” is defined “as one that has been diagnosed by a physician as

requiring treatment, or one that is so obvious that even a layperson would easily recognize the

necessity for a doctor’s attention.” Camberos v. Branstad, 73 F.3d 174, 176 (8th Cir. 1995). The



                                                 5
test for whether a defendant has demonstrated “deliberate indifference” to medical needs is a

subjective inquiry into the defendant’s state of mind rather than an objective test. Negligence,

even gross negligence, will not support a § 1983 claim for denial of medical care. See Farmer v.

Brennan, 511 U.S. 825, 836 (1994); Gibson v. Foltz, 963 F.2d 851, 853 (6th Cir. 1992).

“Deliberate indifference to serious medical needs” is distinguishable from an inadvertent failure

to provide adequate medical care. Estelle, 429 U.S. at 106.

        Officials may be shown to be deliberately indifferent to such serious needs without
        evidence of conscious intent to inflict pain. However, the conduct for which
        liability attaches must be more culpable than mere negligence; it must demonstrate
        deliberateness tantamount to intent to punish. Knowledge of the asserted serious
        needs or of circumstances clearly indicating the existence of such needs, is essential
        to a finding of deliberate indifference.

Horn by Parks, 22 F.3d at 660 (citations omitted).

        Defendant does not argue that Plaintiff did not have a serious medical need given that an

outside physician prescribed him Narvask and Oxycodone. However, the issue lies in whether

Defendant acted deliberately indifferent to Plaintiff’s medical need.

        In support of his motion for summary judgment, Defendant filed an affidavit testifying that

“[a]t the time of [Plaintiff’s] booking into the jail, the booking officer documented that he had been

prescribed Norvask and Oxycodone” [Doc. 16-1 at ¶ 5]. Defendant states that “[n]o requests for

any prescriptions on the part of [Plaintiff] were provided to [him]” [Id. at ¶ 6]. Further, he testifies

that “[a]t no point did Deputy Cameron inform [Defendant] of any request by [Plaintiff] for any

prescription medications” and “[a]t no point did [Defendant] instruct Deputy Cameron to deny

[Plaintiff] any prescription medications, nor did [he] personally refuse to provide [Plaintiff] with

any prescription medications” [Id. at ¶ 7 and 8]. “At all points during [Plaintiff’s] incarceration,

[Defendant] deferred to the jail’s medical staff to determine what medications, if any, [Plaintiff]




                                                   6
needed” [Id. at ¶ 9]. In fact, Defendant states that “[u]ntil this lawsuit, [he] was not even aware

that [Plaintiff] was claiming that he was denied prescriptions or medical care” [Id. at ¶ 10].

       Plaintiff’s response in opposition to Defendant’s motion for summary judgment contains

only conclusory assertions and fails to present any clear factual allegations from which a

reasonably jury could find in his favor. See Moore v. Philip Morris Companies, Inc., 8 F.3d 335,

342 (6th Cir. 1993) (“[C]onclusory assertions are not sufficient to show a genuine issue of fact

necessary for the denial of summary judgment.”). Specific to the qualified immunity assertion,

Plaintiff reemphasizes the allegation asserted in his unsworn complaint stating that Defendant

ordered Deputy Cameron to deny him medication. However, he fails to provide any further

evidence or argument to support such assertion or to counter Defendant’s direct testimony that he

was unaware of Plaintiff’s prescriptions and that he did not order any deputy to deny prescription

medication to Plaintiff [Doc. 16-1].

       Plaintiff has failed to create an issue of fact to establish that Defendant was aware that

Plaintiff had a serious medical need and that he deliberately ignored that need by denying

medication to Plaintiff. Thus, the first prong of the qualified immunity analysis has not been

satisfied as nothing in the record indicates that Defendant violated Plaintiff’s constitutional right.

The Court finds that Defendant is entitled to qualified immunity and this case will be dismissed.

   C. CONCLUSION

       For the reasons stated herein, the Court will GRANT Defendant’s motion for summary

judgment [Doc. 16] and this case will be DISMISSED. The Court will enter an order consistent

with this opinion.




                                                  7
ENTER:


              s/J. RONNIE GREER
         UNITED STATES DISTRICT JUDGE




         8
